PER CURIAM.
This appeal is from a judgment of special lien in favor of a materialman, plaintiff Hopkins Lumber Company, against the real estate owned by appellants Marge Gilmore and Doris Gilmore. The appellants had contracted with defendant Bell for the construction of a dwelling on their real estate. Bell purchased numerous building materials from plaintiff lumber company for use in the construction, but failed to pay for them. The court found that appellant owners and defendant Bell were indebted to plaintiff lumber company for $1775.08 with interest and decreed the judgment a special lien upon the real estate owned by appellants Gilmore.
Appellants concede that some of the materials sold actually entered the construction of their dwelling house, but that a substantial portion did not, and therefore, although the money judgment was properly allowed against the contractor for all the unpaid materials, the special lien should have been adjudged against the real estate only to the extent of the value of the materials actually incorporated into the structure. The evidence on this issue was countervailing, but there was sufficient proof that all the materials purchased by the contractor entered the construction of the dwelling owned by appellants. The judgment of the trial court was not a matter of speculation but of substantial evidence.
The cause was tried to the court; no error appears. An opinion would have no precedential value; accordingly we affirm the judgment of the trial court in all respects under Rule 84.16.
All concur.